Citation Nr: 1622651	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO. 09-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

J. Schulman, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1965 to November 1968, and with the Unites States Army from January 1992 to October 1992, in addition to several years of reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The issue of entitlement to TDIU was part-and-parcel with the Veteran's prior underlying claim for an increased rating for service-connected headaches. The issue  was remanded by the Board in 2014. While no formal adjudication of that matter was completed, an internal memorandum was generated in May 2015 called "Consideration of Individual Unemployability per Remand," which accomplished the same task. In August 2015, the Board again remanded the issue for readjudication and issuance of a supplemental statement of the case by the RO. The ordered actions have been completed and the issue has been returned to the Board. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met at any time during the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Compliant notice letters were sent to the Veteran in September 2008, and September 2014. The notices included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records
 . . . must be sought - only those that are relevant to the veteran's claim").

In September 2014, VA requested that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. VA requires the information on this form, which includes a claimant's occupational history, in order to properly assess whether the criteria for entitlement to TDIU have been met. The Veteran did not complete the form or otherwise provide the requested information. VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). This is especially true for information to which VA has no access or knowledge without the Veteran's cooperation. Given the Veteran's actions, the Board finds that VA has no additional duty with regard to developing his current appeal. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment, to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. 

The duty to assist was further satisfied by VA examinations in August 2008 and June 2012, when examiners conducted physical examinations, reviewed treatment records, recorded the Veteran's history, and provided factually supported and explained opinions. To the extent that the June 2012 examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his headaches, and the Veteran's treatment records were nonetheless considered. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. 
§ 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

In September 2008, the Veteran sent VA uncompleted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. In September 2008, VA informed the Veteran that it was "working on [his] . . . claim for individual unemployability," to which the Veteran responded in October 2008 that he "did not request this action" because he was "self employed, and as difficult as it is, [he was] trying to support [him]self and [his] family."

The Veteran nonetheless continued to pursue claims of increased rating for service-connected disabilities, perfecting an appeal on one of these matters to the Board. A claim for TDIU is part and parcel of a claim for an increased evaluation where otherwise raised by the Veteran or the record, Rice v. Shinseki, 22 Vet. App. 447 (2009), and thus a claim for TDIU flowed from within the underlying claim for increase. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). The Veteran is currently service-connected for left C-7 radiculopathy (40 percent disabling), headaches (30 percent disabling), tinnitus (10 percent disabling), radiculopathy of both upper extremities (10 percent disabling each), and hearing loss (noncompensably disabling). During the period on appeal, his total combined evaluation was 60 prior to October 29, 2009, and 70 percent thereafter. Thus, since October 29, 2009, the Veteran has met the schedular criteria for assignment of TDIU under 38 C.F.R. §4.16(a).

Where the combined rating percentage requirements are not met, such as prior to October 2009, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule. Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

During his May 2007 hearing before a Decision Review Officer, the Veteran stated that while his service-connected disabilities prevented him from holding "a full time job," he was "able to work for him[self]," and able to do so "for an hour, half an hour, and then sit and relax, and then get up and do it again."  With regard to "actually holding a job, [he] couldn't imagine anybody hiring anybody with [his] limitation."  Throughout the period on appeal, the Veteran has reportedly been either self-employed, or enrolled in school to study mechanical engineering. In March 2012, for example, it was noted that he was working while attending school, and in July 2014, he was working as a machinist, though mostly doing design work rather than physical labor. 

On VA examination in August 2008, following a complete and thorough physical evaluation, it was noted that the Veteran was a self-employed tool and die maker, but was unable to function at all when service-connected headaches were bad. Bending down to do drafting work exacerbated his headaches, and his disability was described as "total."  The opinion went on to reiterate that the veteran's disabilities were "permanent [and] total," with the veteran left to "consider corrective surgery before he loses full strength in both upper . . . extremities."

After VA examination in June 2012, it was reported that the Veteran had daily significant headaches, with prostrating headaches at least several times monthly. The examiner opined that "[w]hile it is unlikely that he would be able to work during the prostrating headaches, these do not seem to be of a frequency or duration to qualify as productive of severe economic inadaptability." 

The examiner commented on VA treatment records reflecting that the Veteran had returned to school for mechanical engineering, and drew attention to a March 2012 record in which the Veteran reported that he was doing well, employed, though still in school. The examiner concluded that "[t]he fact that the [V]eteran has been able to be successful in college[,] working for his old company[,] and excited about prospects for the future," suggested to the examiner that his disabilities were not "of a severity to be productive of severe economic inadaptability."

Without a report from the Veteran of his employment history, the claim must be denied in the absence of specific evidence that he in fact has been unemployed.  As previously stated, VA has attempted to verify the Veteran's employment history with him, but has been unable to do.

Thus, in light of the Veteran's own 2008 statement that he is self-employed, and evidence of his continued participation in ongoing education, the Board finds that the criteria for entitlement to TDIU have not been met at any time during the period on appeal.


ORDER

TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


